PER CURIAM.
Defendant, Carlos Tauceda, was convicted of simple burglary (La.R.S. 14:62) and was sentenced to six years at the Louisiana State Penitentiary. He appeals, his conviction and sentence.
One bill of exceptions was reserved and perfected to the trial court’s denial of a, motion for new trial. The grounds for the motion were that the verdict was contrary to the law and evidence and that the verdict was not unanimous.
We have repeatedly held that a motion for new trial based on the general allegation that the verdict is contrary to the law and evidence presents nothing for review. State v. Dillon, 260 La. 215, 255 So.2d 745 (1971).
According to La.C.Cr.P. Art. 782' only nine of the twelve jurors must concur in order to render a verdict for the crime of simple burglary. La.R.S. 14:62. The contention of defendant on this point has been rejected. Johnson v. Louisiana, 406 U.S. 356, 92 S.Ct. 1620, 32 L.Ed.2d 152 (1972).
The bill is without merit.
The conviction and sentence are affirmed.